UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5036


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALEJANDERO ARANGO-LOPEZ, a/k/a Alejandero Jesus Arango,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:07-cr-00002-BEL)


Submitted:    July 27, 2009                 Decided:   August 7, 2009


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William J. Baker, MORENO & ASSOCIATES, Chula Vista, California,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Bryan M. Giblin, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After        a     jury   trial,            Alejandero     Arango-Lopez     was

convicted of conspiracy to distribute and possess with intent to

distribute       five        kilograms     or       more    of    cocaine    powder,     in

violation     of    21       U.S.C.      §§ 841(a)(1),           846   (2006),    and   was

sentenced    to    151       months   in   prison.           On   appeal,   Arango-Lopez

argues that the district court erred in denying his motion to

suppress     evidence         obtained     in       a    warrantless     search    of   the

commercial truck he was driving and his subsequent statements,

that he was entitled to a two-level reduction in offense level

pursuant to the statutory “safety valve,” and that his sentence

was unreasonable.            Finding no error, we affirm.

            This court reviews the factual findings underlying the

district court’s denial of a motion to suppress for clear error

and its legal conclusions de novo.                       United States v. Branch, 537

F.3d 328, 337 (4th Cir. 2008), cert. denied, 129 S. Ct. 943

(2009).     The evidence is construed in the light most favorable

to the prevailing party below.                      United States v. Uzenski, 434

F.3d 690, 704 (4th Cir. 2006).

            We     have        recognized           that    “[o]bserving     a     traffic

violation provides sufficient justification for a police officer

to detain the offending vehicle for as long as it takes to

perform the traditional incidents of a routine traffic stop.”

Branch, 537 F.3d at 335.                   Thus, in the course of a routine

                                                2
traffic     stop,    an       officer   can    a   obtain    driver’s    license     and

registration and perform a computer check on these documents

before issuing a citation.               United States v. Farrior, 535 F.3d

210, 217 (4th Cir. 2008).               However, “[a]ny further investigative

detention . . . is beyond the scope of the Terry 1                             stop and

therefore illegal unless the officer has a reasonable suspicion

of a serious crime or the individual consents to the further

detention.”          Id.       (internal      quotation      marks     and     citations

omitted).      Reasonable suspicion requires more than a hunch but

less than probable cause, and may be based on the collective

knowledge of officers involved in an investigation.                          Illinois v.

Wardlow, 528 U.S. 119, 123-24 (2000); United States v. Hensley,

469 U.S. 221, 232 (1985).               Courts assess the legality of police

conduct     during        a    Terry    stop       under    the   totality      of   the

circumstances.       United States v. Sokolow, 490 U.S. 1, 8 (1989).

             Arango-Lopez was traveling over the speed limit and

Trooper Stines possessed sufficient cause to stop him, request

his   license,      registration,        and      other    documents   pertaining     to

commercial trucking, and examine them.                     Arango-Lopez argues that

Trooper Stines had neither a reasonable suspicion nor probable

cause to detain him beyond the initial traffic stop.                             Trooper

Stines testified that during the initial traffic stop and review

      1
          Terry v. Ohio, 392 U.S. 1 (1968).



                                              3
of    Arango-Lopez’s         documentation      he    became      suspicious      of      the

legitimacy       of    Arango-Lopez’s      trucking        business   and    itinerary,

thus justifying continued detention.                       Trooper Stines testified

that    during        the    questioning    Arango-Lopez          appeared    extremely

nervous    and        the    nervousness    did      not    dissipate      once     Stines

informed him that he was merely writing him a warning ticket.

Arango-Lopez’s         bills    of    lading    and    log     book   also    contained

inconsistencies, including a large load of expensive electronics

in an unsealed trailer, an unexplained day-and-a-half stop in

Arkansas,       and    a    circuitous   route    that      was   hundreds     of    miles

longer than the more heavily-patrolled direct route.                           Based on

the     totality       of    the     circumstances,         Trooper   Stines        had    a

reasonable suspicion that Arango-Lopez was involved in criminal

activity to detain him beyond the initial stop.

            We also conclude that the warrantless search of the

truck    trailer       was    lawful.      First,     probable     cause     existed      to

support the search after a trained drug dog alerted to drugs in

the truck trailer.              Moreover, independent of probable cause,

Arango-Lopez provided voluntary oral and written consent to the

search.     We therefore conclude that the district court did not

err in refusing to suppress the evidence obtained during the

search     of    the        truck    trailer    or    Arango-Lopez’s         subsequent

statements.



                                            4
           We    also    reject    Arango-Lopez’s     contention     that    the

district   court      erred   in   failing    to   apply   the    safety    valve

provision.       A    defendant    is   eligible    for    an    offense    level

reduction and a sentence below an otherwise applicable statutory

mandatory minimum if he meets all five requirements set forth in

the statute. 2       See 18 U.S.C. § 3553(f) (2006); USSG § 5C1.2.             To

satisfy the fifth requirement, the defendant must “truthfully

provide[] to the Government all information and evidence the

defendant has concerning the offense.”               Id. § 3553(f)(5).         We

have previously stated that the “plain and unambiguous language

of [18 U.S.C. § 3553(f)(5)] obligates defendants to demonstrate,

through affirmative conduct, that they have supplied truthful

information to the Government.”              United States v. Ivester, 75

F.3d 182, 184-85 (4th Cir. 1996).              Moreover, a defendant must

acknowledge responsibility before qualifying for an application

of the safety valve, and the decision to proceed to trial is

inconsistent with accepting one’s criminal actions.                 See United

     2
       The statute applies only if the defendant: (1) “does not
have more than one criminal history point”; (2) has not used
violence or possessed a dangerous weapon in connection with the
offense; (3) has not caused death or serious bodily injury; (4)
“was not an organizer, leader, manager, or supervisor of others
in the offense”; and (5) “not later than the time of the
sentencing hearing, . . . has truthfully provided to the
Government all information and evidence” concerning offenses
that are part of the same course of conduct or a common scheme
or plan.   18 U.S.C.A. § 3553(f) (West 2006); USSG § 5C1.2(a)
(2006).



                                        5
States v. Withers, 100 F.3d 1142, 1147 (4th Cir. 1996).                                       The

district       court’s       determination         that     a    defendant         has        not

satisfied      the    safety    valve        criteria      is   a     question      of    fact

reviewed for clear error.                   United States v. Wilson, 114 F.3d

429, 432 (4th Cir. 1997).

               The   district       court    found    that      Arango-Lopez        was       not

eligible       for   the     safety     valve      because       he    did    not     accept

responsibility        for    his     actions,      citing       his    rejection         of    an

offered plea agreement that forced the Government to proceed to

trial.     Further, even after his conviction, Arango-Lopez made no

affirmative effort to disclose all he knew to the Government.

We     conclude      the    district        court’s     finding       was    not    clearly

erroneous.

               Finally,      Arango-Lopez         argues    that      his    sentence         was

unreasonable.         When determining a sentence, the district court

must    calculate      the    appropriate         advisory      guidelines       range        and

consider this in conjunction with the factors set forth in 18

U.S.C. § 3553(a) (2006).               Gall v. United States, 552 U.S. 38,

____,    128    S.    Ct.    586,    596     (2007).        Appellate        review       of    a

district court’s imposition of a sentence, “whether inside, just

outside, or significantly outside the [g]uidelines range,” is

for abuse of discretion.              128 S. Ct. at 591.               Sentences within

the applicable guidelines range may be presumed by the appellate



                                              6
court to be reasonable.              United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).

              The district court followed the necessary procedural

steps    in    sentencing      Arango-Lopez,       appropriately         treating     the

sentencing      guidelines      as     advisory,       properly     calculating       and

considering      the     applicable      guidelines        range,       performing     an

individualized assessment of the § 3553(a) factors to the facts

of the case, and stating in open court the reasons for the

sentence.       United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009).        (J.A. 88-89).          The court determined that a sentence

within the guidelines was warranted, due to the serious nature

of the offense, but in light of Arango-Lopez’s good character

references and work history found a sentence at the bottom of

the     guidelines     range    appropriate.           Arango-Lopez’s          sentence,

which is the bottom of the applicable guidelines range and below

the statutory maximum of life, may be presumed on appeal to be

reasonable.          Thus,     the    district     court      did      not    abuse   its

discretion in imposing the 151-month sentence.

              Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented        in    the    materials

before    the    court   and    argument       would    not   aid      the    decisional

process.

                                                                                AFFIRMED

                                           7